Case: 1:19-cv-00274-MWM-MRM Doc #: 30 Filed: 11/23/20 Page: 1 of 1 PAGEID #: 328

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
MICHAEL J. HOWARD, : Case No. 1:19-cv-274

Petitioner, : Judge Matthew W. McFarland

WARDEN,
Pickaway Correctional Institution,

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS (Doc. 29)

 

The Court has reviewed the Report and Recommendations of United States
Magistrate Judge Michael R. Merz (ECF No. 29) to whom this case was referred
pursuant to 28 U.S.C. § 636(b) and noting that no objections have been filed thereto and
that the time for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby
ADOPTS said Report and Recommendations. Accordingly, it is hereby ORDERED
that Petitioner’s Motion for Relief from Judgment (ECF No. 27) be GRANTED.
Petitioner shall file objections to the Report and Recommendation on the merits (ECF
No. 16) within fourteen days from the date of this entry.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mott WH d

JUDGE MATTHEW W. McFARLAND

 
